Citation Nr: 1544023	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected Type II diabetes mellitus disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2015 video conference hearing, the transcript of which is included in the record.

The Veteran's claim for service connection for cardiomyopathy was originally denied in an unappealed December 2005 rating decision.  New and material evidence would ordinarily be required to reopen such a claim.  38 U.S.C.A. § 5108. However, VA issued a liberalizing regulation that created a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  The RO readjudicated the claim under Nehmer in a February 2011 rating decision, currently on appeal.  Accordingly, the Board will adjudicate the Veteran's heart disease claim on a de novo basis without requiring new and material evidence to reopen.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has a heart disorder (congestive heart failure) that is related to his service-connected type II diabetes mellitus disability.  See July 2015 Board Hearing Transcript at pg. 20.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides.

The Veteran was afforded a VA heart examination in September 2005.  The examiner diagnosed the Veteran with congestive cardiomyopathy and essential hypertension.  The examiner provided a negative nexus opinion as it related to hypertension, but the etiology of the congestive cardiomyopathy was not addressed.

The Veteran was afforded a VA ischemic heart disease examination in December 2010.  The examiner reviewed the evidence of record and opined that the Veteran did not have a diagnosis of ischemic heart disease.  His only diagnosis was noted as congestive cardiomyopathy.  An opinion as to the etiology of the Veteran's congestive cardiomyopathy was not provided.  

The Board finds that a VA examination is necessary in order to assist in determining whether the Veteran's currently diagnosed congestive cardiomyopathy is related to service, or alternatively, caused or aggravated by his service-connected type II diabetes mellitus disability.

Additionally, at the hearing, the Veteran asserted that his service-connected neuropathy associated with diabetes mellitus  and PTSD impacted his ability to work.  He indicated that the conditions had worsened since the last VA examinations were conducted which included discussion regarding the occupational impairment regarding those disabilities.  In light of his contentions with regard to the impact of his service-connected disabilities on his ability to work, an examination to address the functional and occupational effect on employment is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding VA treatment records and should associate them with the record. 

2.  Then, the Veteran should be afforded an appropriate VA examination to determine the etiology of his reported heart disorder, diagnosed as congestive cardiomyopathy. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then address the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's heart disorder, diagnosed as congestive cardiomyopathy, had its onset in service or is otherwise related to service, to include confirmed exposure to herbicides?

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's heart disorder, diagnosed as congestive cardiomyopathy, is caused or aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected type II diabetes mellitus disability. 

(c)  If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the heart disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

(d)  The examiner should also comment on the effect of the Veteran's heart disorder on his ability to obtain and maintain substantially gainful employment without regard to either his age or any nonservice-connected disabilities.

The VA examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer the questions presented without resort to speculation, he or she should so indicate the reason.

3.  The RO/AMC should seek to obtain a medical opinion by a vocational or similar specialist, if possible, to assist in determining the effect of the Veteran's current service-connected disabilities on his employability, both individually and considered together.  The Veteran is service-connected for PTSD; diabetes mellitus Type II; diabetic neuropathy associated with diabetes mellitus of the bilateral upper and lower extremities; and history of right wrist puncture/shell fragment wound. 

The examiner is requested to review all pertinent records associated with the claims file.  The examiner is requested to assess and discuss the extent of functional and occupational impairment resulting from the Veteran's service-connected disabilities, both individually and considered together.  The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  The examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities on the ability to obtain or maintain employment. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  If any benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



